SCHALLER, J.
This action was brought by tbe plaintiff to recover damages alleged to have been sustained by reason of a conspiracy to defraud tbe plaintiff, entered into by three defendants, John Suggit, W. F. Hepburn and D. W. Harvey. Tbe facts of tbe conspiracy are set out as well as tbe false representations made in pursuance thereof, and tbe fact that tbe plaintiff, relying upon such representations, paid to tbe defendant Suggit tbe sum of two thousand dollars.
Tbe defendant Suggit, who was tbe only one served with tbe summons and complaint and tbe only one who appeared, sets up a prior adjudication in an action against him by tbe same plaintiff and upon tbe same cause of action, and alleges that said action was tried and terminated and judgment bad against him for tbe sum of $2,000, interest and costs, and that judgment was based on tbe same cause of action. As part of tbe answer tbe defendant sets forth tbe pleadings, verdict and judgment in tbe former action, and order of discharge in bankruptcy in the United States District Court. Tbe reply admits that tbe actions and proceedings referred to bad been bad, brought and determined, but otherwise denies tbe allegations of tbe answer. Tbe defendant thereupon moved to strike out tbe reply and for judgment upon tbe pleadings. This motion for judgment was made upon tbe ground that all of the matters, things, claims and demands by or on behalf of plaintiff against tbe defendant bad been fully litigated, tried and determined *311in due and proper proceedings and actions in the courts and in the cases referred to. and set forth in the separate answer of this defendant.
It was based upon the verified answer of the defendant and upon all the pleadings, files, records and proceedings referred to in defendant’s separate answer herein and upon the minutes of the stenographic reporter duly taken at the time of the trial in the former case, and upon all the pleadings, records and files in this action.
Said motion was duly heard and an order was thereafter duly made granting the said motion to strike out said reply and ordering judgment in favor of the defendant and against the • plaintiff, that the plaintiff take nothing by this action, and for defendant’s costs and disbursements. Judgment was entered upon said order, from which judgment the plaintiff appeals.
An examination of the entire record satisfies us that the judgment appealed from and the order upon which it is based are correct.
The facts upon which this cause of action is based, as disclosed by the record, are the same. The transaction to be ■ investigated is the same and the cause of action, although amplified in the complaint herein, is substantially the same cause of action set up in the former complaint. The former action was based upon conversion and also upon substantially the same fraudulent representations that are here relied upon. On the trial of the former action, fraud and misrepresentation by Suggit were alleged and attempted to be proved. A special question was framed, and, in answer to that question, the jury found that Suggit was not guilty of any fraud, misrepresentation or of any fraudulent purpose.
On the trial of the former action between the plaintiff and this defendant, it was specifically found that the defendant was not guilty of any fraud or deceit, that he made no false and fraudulent statements to the plaintiff and that his purpose was not intentionally fraudulent.
“One of the questions was as to whether defendant was guilty of fraud or deceit, whether he made false and fraudulent statements to plaintiff, and whether his. purpose was intentionally fraud*312tilent. This question was answered 'No.’ This shows clearly that the jury found, a breach of contract, but that there was no fraud. This finding is entirely consistent with the pleadings, and conclusively settles the question as to the nature of the liability represented by the judgment stayed. It was not a liability for obtaining money by false pretenses or false representations.” Bunn, J., in Ziegler v. Suggit, 118 Minn. 74, 136 N. W. 411.
We do not think that the fact that two other defendants are joined with Suggit in this action affects the result, for it clearly appears that the plaintiff had no transactions with Hepburn or Harvey, who are residents of Canada, and that all his dealings were had with Suggit only.
Judgment affirmed.
Hallam, J., took no part.